The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 8, 10-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robles US Patent Application Publication 2013/0116646.

As to claim 1, Robles teaches an absorbent article 10 having a longitudinal centerline L1, a transverse centerline T1 and a central point C where the longitudinal centerline and the transverse centerline cross (Figure 1), comprising; a liquid permeable topsheet 14, a liquid impermeable backsheet 16 joined to the topsheet, an absorbent core 18 having an area disposed between the topsheet 14 and the backsheet 16, wherein the absorbent core 18 comprises a first absorbent core 40 comprising upper surface 46, a first area 110/130 and a second area 140 wherein the first area and the second area are horizontally arranged (Figure 1B) and the second area 140 has a lower absorption capacity than the first area 130 in that the second area 140 is the junction where the thermoplastic fibrous material 120 is in contact with the substrate layer 100  (paragraph 

Robles does not explicitly teach the second area of the first absorbent core contains superabsorbent polymer in a lower percentage by weight than the first area of the first absorbent core.  However, Robles teaches the first absorbent core contains areas of superabsorbent polymer  110 and areas with no superabsorbent  (Figure 3, paragraph 0077). Robles additionally teaches the superabsorbent may be distributed nonuniformly throughout the first absorbent core contains.  It would have been obvious to modify the first absorbent core to have the nonuniform distribution of superabsorbent in the first area 130 or the second area 140, to accommodate the absorbency for the intended use of the article. 
 and a second absorbent core 30 having a periphery 66, wherein the first absorbent core 40 and the second absorbent core 30 are vertically arranged (Figure 1), wherein the second absorbent core 30 at least partially covers the second area of the first absorbent core 40, and wherein the first absorbent core and the second absorbent core are different from each other at least in one property selected from the group consisting of their composition(paragraphs 0048, 0066), density (Figure 3), absorption capacity, 
Robles teaches the first absorbent core 40 has a pair of transverse ends opposite from one another (Figure ) and the second absorbent core has a pair of transverse ends opposite from one another.  Robles does not specifically teach transverse ends of the second absorbent core 30 are disposed inboard of the transverse ends of the first absorbent core 40.  However, Robles teaches the second absorbent core has less surface area and is generally smaller than the first absorbent core for the benefit of reducing bunching and providing and improved fit and absorbency (paragraphs 0043,0067, and 0080-0083).  Additionally, Figure 2 of Robles shows the perimeter of the second absorbent 30 with ends inboard the perimeter of the first absorbent 40.  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the second absorbent core transverse ends inboard of the first absorbent core transverse ends for the benefits Robles teaches. 
As to claim 2, the first absorbent core 40 comprises two density zones (paragraph 0081). As to claim 3, the first absorbent core 40 comprises superabsorbent polymer (paragraph 0049) 

As to claim 4, the second absorbent core 30 comprises an open celled foam (paragraph 0066). 
As to claim 5, Robles teaches the open celled foam comprises styrene as compared to polyurethane (paragraph 0066).

As to claim 6,  the second absorbent core 30 covers more than 20% of the upper surface of the first absorbent core 40 (paragraph 0063). 
As to claim 7, the second absorbent core 30 covers more than 30% of the upper surface of the second area of the first absorbent core 40 (paragraph 0063). 
As to claim 8, the central point C is located within the second absorbent core 30 (Figure 1). 
As to claim 9, at least part of the first area 130 of the first absorbent core 40 and at least part of the second absorbent core 30 overlap (Figure 1). 
As to claim 10, the first area 130 of the first absorbent core 40 and the second absorbent core are configured to overlap in the substantially entire periphery of the second absorbent core (Figure 1). 
As to claim 11, the first area of 110/130 first absorbent core 40 and the second absorbent core 30 are configured not to overlap with each other in area 56 (Figure 1).  

As to claim 12, Robles does not specifically teach the first absorbent core 40 has substantially no superabsorbent polymer within 10 mm at least one of outward or inward direction from the periphery of the second absorbent core.  However, Robles does teach the absorbent polymer material can be distributed nonuniformly over the distribution area (paragraph 0077).  It would have been obvious to one having ordinary skill in the art to arrange the absorbent polymer as claimed to provide the absorbent in areas where absorbency is most needed. 
As to claim 13, the first absorbent core 40 has a transverse axis T1 and the second absorbent core 30 has a transverse axis T2, and the transverse axis of the first absorbent core and the transverse axis of the second absorbent core are not consistent each other (paragraphs 0043, 0047, 0064, Figure 1).
As to claim 14, the first absorbent core 40 further comprise a third area 58 a higher absorption capacity than the first area 110/130 of the first absorbent core  in that area 58 is thicker and larger to protect from leaks(paragraphs 0081).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             As to claim 15, the third area 58 of the first absorbent core differ from the second absorbent core at least in their composition (paragraphs 0048, 0066), density or absorption capacity.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,398,610. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is a broader recitation of the claims of the patent in that it does not set forth specific characteristics that differentiate the first and second cores.  

	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781